6490 S. McCarran Blvd., Ste. F-46

SIMONS HALL JOHNSTON PC

Reno, NV 89509
Phone: (775) 785-0088

Oo C6 ~TI DW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Pase 3:19-cv-00453-KJD-WGC Document 36 Filed 07/02/20 Page 1 of 2

ANTHONY L. HALL, ESQ.
Nevada Bar No. 5977

     
 
  

   
   
  
   

     
   

AHall@shjnevada.com FILED —
KENDRA J. JEPSEN, ESQ. ——~ ENTERED —— RECEIVED
Nevada Bar No. 14065 COURSE) Soom SERVED ON
KJepsen@shjnevada.com -CONSEL/PARTIES OF RECORD
SIMONS HALL JOHNSTON PC
6490 S. McCarran Blvd., Ste. F-46 JU 4
Reno, Nevada 89509 Lo 2 2929
Telephone: 775-785-0088 L
CLERK Us DiSTRICT COURT
Attorney for Defendant ; DISTRICT OF NEVADA
ere ee DEPUTY
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

KIRK SKINNER, Case No.: 3:19-cv-00453-KJD-WGC

Plaintiff,
v. ORDER EXTENDING DEADLINE FOR
NEWMONT USA LIMITED, a Delaware FILING OF [First Request] MOTIONS
Corporation,

Defendant.

 

 

necessary dispositive motions will be sufficient.

Page | of 2

 

Plaintiff Kirk Skinner (“Plaintiff’ or “Skinner”) and Defendant Newmont USA Limited
(“Defendant” or “Newmont”), (collectively, at times, the “Parties”), by and through their respective
counsel, hereby submit the following Stipulation and [Proposed] Order to Extend Deadline for the
Parties to File Dispositive Motions. The Parties stipulate and agree that the Dispositive Motions

deadline in this case be extended. The Parties believe an extension of fourteen (14) days to file any

This is the first request for an extension of these deadlines. This request is made in good faith,

is not for the purpose of delay, and will not result in any undue delay or prejudice. Accordingly, the

 
SIMONS HALL JOHNSTON PC

6490 S. McCarran Blvd., Ste. F-46

Reno, NV 89509
Phone: (775) 785-0088

—

oO A NN NHN

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

pase 3:19-cv-00453-KJD-WGC Document 36 Filed 07/02/20 Page 2 of 2

Parties have agreed and stipulate that the deadline for the Parties to file their respective dispositive

 

 

 

motions will be on or before July 20, 2020.

DATED this Ist day of July, 2020 DATED this Ist day of July, 2020

BY: _/s/ Michael P. Balaban BY: _/s/ Anthony L. Hall
MICHAEL P. BALABAN ANTHONY L. HALL, ESQ.
MBalaban@Balaban-Law.com AHall(@SHJNevada.com
LAW OFFICES OF MICHAEL P. SIMONS HALL JOHNSTON PC
BALABAN 6490 S. McCarran Blvd., Ste. F-46
10726 Del Rudini Street Reno, Nevada 89509
Las Vegas, Nevada 89141 Telephone: (775) 785-0088
Telephone: (702) 586-2964 Attorney for Defendant
Attorneys for Plaintiff

IT IS SO ORDERED.

 

UNITED STATES DISTRICT/MAGISTRATE JUDGE

DATED: Luly. A, AQBA

Page 2 of 2

 

 
